Citation Nr: 1637555	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for hypertension; and if so, whether service connection is warranted.

2.  Entitlement to service connection for a heart condition, including coronary artery disease with aortic valve replacement.

3.  Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with mixed anxiety and depressed mood, dysthymia, intermittent explosive disorder, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a kidney condition.

5.  Entitlement to service connection for a prostate disorder, with secondary erectile dysfunction.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a  May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which in relevant part denied the Veteran's claims for entitlement to service connection for a heart condition and an acquired psychiatric disorder and found that new and material evidence had not been submitted sufficient to reopen the issue of entitlement to service connection for hypertension.  The RO denied the Veteran's claim for service connection for diabetes mellitus in an April 2009 rating decision and denied the Veteran's claims for service connection for a kidney disorder and prostate disorder in a May 2015 rating decision.

In June 2008, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge regarding the appeals of the denials of service connection for a heart condition and an acquired psychiatric disorder and the denial to reopen the issue of entitlement to service connection for hypertension.  A transcript of the hearing is of record.

In November 2009, the Board remanded the issues of entitlement to service connection for a heart condition and an acquired psychiatric disorder and whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for hypertension for further development.  The appeals have since been returned to the Board for appellate review.

Also in November 2009, the Board remanded the issue of entitlement to service connection for diabetes mellitus for the issuance of a Statement of the Case (SOC) to allow the Veteran the opportunity to perfect his appeal to the Board.  The RO issued an SOC on July 12, 2012.  The Veteran then submitted an appeal of the continued denial of service connection for diabetes mellitus, on a VA Form 9 dated September 11, 2012, but which was received by the RO via fax on September 13, 2012.  Along with the VA Form 9, the fax included a coversheet from the Veteran's representative certifying that the Veteran signed the appeal which was then faxed on September 11, 2012, but that the representative later found that the fax machine encountered technical difficulties and the form was not sent.  The copy of the VA Form 9 in the file has a handwritten notation by a Decision Review Officer that the appeal was not timely and is therefore closed, but there is otherwise no indication that the Veteran was notified of this fact.  The United States Court of Appeals for Veterans Claims (Court) has issued a decision in which it held that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).   Inasmuch as the Veteran continued to seek service connection for diabetes mellitus and the timing of receipt of the VA Form 9 is consistent with the Veteran's representative's explanation as to why the appeal was not received within the 60 day time limit, and further because VA has not clearly indicated to the Veteran that the appeal of this issue is closed, the Board finds that there is good cause to waive the issue of timeliness.  See id. (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).  Thus, the requirement that the Veteran file a timely substantive appeal is waived, and the Board will exercise jurisdiction over the Veteran's appeal seeking service connection for diabetes mellitus.  

The issues of entitlement to service connection for a heart condition, a kidney condition, a prostate disorder with erectile dysfunction, hypertension, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1990 decision, the Board denied the Veteran's appeal of the RO's denial of service connection for hypertension; the appellant did not appeal that decision to the Court.

2.  Evidence associated with the claims file since the June 1990 decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran has been found to have PTSD that is causally related to circumstances involving fear of hostile military and terrorist activity during his active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1990 Board decision denying service connection for hypertension is new and material, and the Veteran's claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issues of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for an hypertension and entitlement to service connection for an acquired psychiatric disorder, the Board concludes that this duty does not preclude the Board from adjudicating the matters at this time because the Board is granting in full the benefits sought on appeal by reopening the claim for service connection for hypertension and by awarding service connection for PTSD.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Claim to Reopen the Issue of Entitlement to
 Service Connection for Hypertension 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for hypertension, which he asserts arose during or within one year of his active military service, and/or is secondary to his diabetes mellitus.

In a June 1990 decision, the Board denied the Veteran's appeal of the denial of his claim of entitlement to service connection for hypertension.  During the relevant appeal period, the Veteran did not submit an appeal to the Court.  The June 1990 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989); (currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016)).

The evidence of record for the Board's June 1990 decision consisted of service treatment records, a copy of a private hospital blood pressure and pulse chart from May 1971, private treatment records and a statement listing blood pressure readings on periodic occasions between July 1973 and September 1985, a transcript of a personal hearing held by the RO in August 1989, and a statement from the Veteran's prior employer.  The Board denied the Veteran's claim of entitlement to service connection for hypertension based on a finding that the evidence did not show that hypertension was first manifested during service or within one year of separation from service.

Subsequent to the June 1990 denial, the Veteran filed claims seeking service connection for a number of disabilities, including diabetes mellitus and an acquired psychiatric disorder, and has specifically asserted that all of his claimed disabilities are secondary to his diabetes mellitus.  The Board further notes that the Veteran has described self-medicating for his claimed psychiatric disorder with alcohol, leading to alcohol abuse for more than 30 years.  Multiple studies have shown an association between excess alcohol intake and the development of hypertension.  See Tangney, Christine & Robert Rosenson, Cardiovascular benefits and risks of moderate alcohol consumption, UptoDate (July 2015).  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether there exists an etiological connection between the Veteran's hypertension and military service and/or a service-connected disability.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for hypertension is warranted.

III. Claim for Service Connection for an Acquired Psychiatric Disorder
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d), (f); Cohen v. Brown, 10 Vet. App. 128   (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

Pursuant to 38 C.F.R. § 3.304 (f)(3):

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran contends that his psychiatric disability is due to a number of stressors, including instances when transporting Marine Recon Groups to North Vietnam while the ship was being shot at by North VC shore batteries.  The Veteran has consistently described his duties as such, and his DD Form 214 lists his military occupational specialty as Water Transport occupations.  Service personnel records further show duty on the U.S.S. Rock from July 1966 to October 1967 and document that the Veteran was awarded the Vietnam Service Medal for service in Vietnamese contiguous waters on or after December 25, 1965.  A JSRRC response to a Request for Information notes that the U.S.S. Rock is documented as having been in the official waters of the Republic of Vietnam for approximately two weeks in November 1966.  Therefore, under 38 C.F.R. 3.304(f)(3), the Veteran had "service in a location that would involve 'hostile military or terrorist activity.'"  VBA Training Letter 211B (10-05), dated July 16, 2010.  In addition, there is nothing in the record which tends to refute the Veteran's assertions that he was confronted with circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others.  The Board therefore finds that this claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

Post-service treatment records reveal a diagnosis of PTSD.  The Veteran was provided with a VA medical examination in August 2012, at which a VA psychiatrist found that the Veteran's "history and symptoms clearly indicate a diagnosis of post-traumatic stress disorder," and noted that the Veteran described several life-threatening stressors related to his service aboard the U.S.S. Rock off the coast of Vietnam.  Among these stressors, the Veteran reported that in duty as ship navigator, he often could observe other Navy craft hit by enemy shore fire as he observed them through the ship's periscope, and therefore was always fearful of hostile military action and the danger of fire coming from shore when they surfaced.  The examiner noted that this stressor is sufficient to support a diagnosis of PTSD and is related to the Veteran's fear of hostile military activity.  Further, the examination report states that the Veteran presented a credible history of life-threatening traumas entirely consistent with his duty assignments as a submarine crewmember, and his description of these events was detailed and consistent, lending further credibility.  He concluded that the Veteran's history, treatment history, and symptom pattern all indicate a medical diagnosis of PTSD, with symptoms of anxiety, depression, irritability, and sleep disturbance, as well as past alcohol abuse all best understood as representing manifestations of PTSD.

When considering the evidence of record under the applicable law and regulations, the Board finds that service connection for PTSD is warranted.  The Veteran has documented service aboard the U.S.S. Rock during the Vietnam War, with a military occupational specialty consistent with his described stressor involving fear of hostile military and terrorist activity.  Finally, a VA psychiatrist has found that the stressor involving fear of hostile military and terrorist activity is sufficient to support a diagnosis of PTSD, and the Veteran in fact suffers from PTSD due to such experiences in service.  As such, the evidence has at least reached the point of equipoise that the Veteran suffers from PTSD relating to his active military service, and an award of service connection is warranted.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for PTSD is granted.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining claims for service connection.

As an initial matter, on the Veteran's September 2012 VA Form 9 perfecting his appeal as to the issue of entitlement to service connection for diabetes mellitus, he requested a video hearing before the Board, which has not yet been provided.   Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity to present evidence at the requested hearing.  Therefore, remand is required to schedule the Veteran for a Board hearing, by videoconference, so that he may provide evidence in support of his appeal seeking service connection for diabetes mellitus.  See 38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700(a) (2016). 
 
The Veteran's claims of entitlement to service connection for a kidney condition and entitlement to service connection for a prostate disorder with associated erectile dysfunction were denied by the RO in a May 2015 rating decision.  The Veteran filed a timely Notice of Disagreement, which was received by the RO in June 2015.     As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing these issues, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

As part of its November 2009 remand directives, the Board instructed that the Veteran be asked to provide additional detail as to his PTSD stressors, and that the AOJ complete all necessary development required to attempt to verify the stressors, including obtaining accident reports/ship logs from the U.S.S. Rock for the period the Veteran was aboard.  Although the Board has granted the Veteran's claim for service connection for PTSD in the above decision, such records would also speak to whether the Veteran had service in the "brown waters" of North Vietnam, as the Veteran asserted in his testimony at the June 2008 Board hearing and in various statements made during the pendency of the appeal, potentially allowing for a grant of service connection for the claimed disorders of coronary artery disease and diabetes mellitus as presumptively due to herbicide exposure.  In June 2013, the RO sent a letter to the National Archives and Records Administration (NARA) identifying the Veteran, and requesting "[a] copy of all deck logs from July 1966 to October 1967."  NARA responded in July 2013, stating that fifteen months of deck logs of most Navy ships for the period indicated would be in greater than 900 pages and "far in excess of what our staff can reasonably copy or search."  They continued that they would be glad to assist further if informed of what specific information the RO was seeking, including the name or hull designation of the ship.  Although the RO did receive annual command histories for the U.S.S. Rock (AGSS-274) following a request made to Naval History and Heritage Command, no further action was taken to provide NARA with additional information, to include the name and hull designation of the relevant ship, in order to allow them to run a more-directed search for relevant deck logs.   

The statutory duty to assist "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile."  38 U.S.C. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2) "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  Even where a Veteran is not able to provide a 60-day period within which the Joint Services Records Research Center could run a search, the Court has held that VA was obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments, and while the duty to assist does not require unlimited searches or "'fishing expeditions' over an indefinite period of time," the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015); see also 38 U.S.C.A. § 5103A (c)(2); 38 C.F.R. § 3.159 (c)(2).  

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not conduct the full development to attempt to obtain the relevant deck logs, and it was not made clear that additional efforts would be futile, there has not been substantial compliance with the Board's remand directives, and remand is necessary.  On remand, additional action should be taken to obtain and/or search the relevant deck logs for the U.S.S. Rock to attempt to verify whether the submarine surfaced in the "brown waters" of RVN while the Veteran was aboard. 

Finally, as the Veteran has previously asserted that his other conditions may be secondary to his diabetes mellitus, and as noted in the decision above, the Veteran's hypertension may be related to his long period of alcohol abuse which has been arguably linked to his now-service-connected PTSD, the issue of entitlement to service connection for hypertension must also be remanded as inextricably intertwined with other issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because a VA examination has not yet been provided with regard to the reopened claim for service connection for hypertension, such must be scheduled on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the claims are REMANDED for the following action:

1.  After conducting any necessary development, readjudicate the Veteran's claims of entitlement to service connection for a kidney condition and prostate disorder with associated erectile dysfunction and issue a Statement of the Case addressing the issues.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Complete all necessary development to attempt to verify whether the U.S.S. Rock ever entered/surfaced in the "brown waters" of RVN at any time between July 1966 and October 1967, to include obtaining and/or consulting potentially relevant ship/deck logs for the U.S.S. Rock (AGSS-274) during such period.  When requesting this information and/or records from the National Archives and Records Administration and any other appropriate source, provide them with all relevant information to perform such search, including the name and hull designation for the ship and a brief summary of the Veteran's assertions regarding exposure to herbicides while on deck during such instances when his submarine surfaced close to shore in the gulf and deltas around RVN to allow small teams of Marines to go ashore in inflatable boats.

3.  Thereafter, schedule the Veteran for an examination with a suitably-qualified medical professional for an opinion regarding the etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during or within one year of separation from service or is otherwise causally related to his military service. 

The examiner is advised that the Veteran's period of active duty ended in October 1969.  The examiner is asked to address a May 1971 private hospital record which documented a blood pressure reading of 140/110 at admission.  In an April 2009 statement, the Veteran indicated that he was hospitalized for an appendectomy.  The Veteran also testified at an August 1989 hearing that he was assigned a high insurance premium when he applied for insurance 3-4 months after discharge from service because of his high blood pressure.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression of the disorder) by his claimed diabetes mellitus and/or service-connected PTSD (with 30+ years of associated alcohol abuse).

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for a heart condition, including coronary artery disease with aortic valve replacement, and entitlement to service connection for hypertension, to include as secondary to PTSD or diabetes mellitus.   If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

7.  Regarding the Veteran's appeal seeking service connection for diabetes mellitus, schedule the Veteran for a hearing before the Board, via videoconferencing equipment, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


